IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THOMAS AND SANDRA                    NOT FINAL UNTIL TIME EXPIRES TO
GUDMUNDSON,                          FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D14-1675
v.

PROVIDENT FUNDING
ASSOCIATES, LP, ET AL,

      Appellees.


_____________________________/

Opinion filed May 7, 2015.

An appeal from the Circuit Court for Duval County.
Michael R. Weatherby, Judge.

Thomas R. Pycraft, Jr. of Pycraft Law, LLC, St. Augustine, for Appellants.

Elizabeth R. Wellborn of Elizabeth R. Wellborn, P.A., Deerfield Beach, for
Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.